Citation Nr: 0011857	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-52 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 for death resulting from 
Department of Veterans Affairs medical treatment.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the Navy from October 1951 
to June 1954, followed by membership in the Reserves for 
almost four years, then membership in the Arkansas Army 
National Guard from December 1965 to May 1984.  He died in 
August 1991, at the age of 57 years.  The appellant is the 
veteran's widow.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas which denied the appellant's claim 
of entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.  The 
Board remanded the case to the RO for additional development 
in February 1998; the RO has now returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in August 1991 in a VA medical facility.  
The death certificate lists the immediate cause of the 
veteran's death as multiple system organ failure due to (or 
as a consequence of) non-occlusive necrotic occlusion with 
gangrene of the small bowel.  

2.  At the time of the veteran's death, non-service-connected 
pension had been established based on clinical diagnoses of 
inactive pulmonary tuberculosis, chronic obstructive 
pulmonary disease (COPD) (100%); generalized anxiety disorder 
and conversion reaction (10%); postoperative degenerative 
disk disease of the lumbar spine (10%); and chronic 
hypertrophic gastritis, duodenal and diverticulum (10%).  He 
was also non-service-connected for hypertension, hemorrhoids 
and exposure to asbestos.  There were no service connected 
disabilities.

3.  The veteran was admitted to a VA medical facility, in 
July 1991, for treatment of his COPD and a suspected 
pulmonary infection.  

4.  The veteran complained of gastrointestinal pain and the 
symptoms increased markedly near the end of his hospital 
stay; a laparotomy was performed which revealed extensive 
necrosis of the small bowel and part of the colon, for which 
there is no known cure.

5.  There is no medical evidence of a nexus between VA 
medical treatment afforded the veteran and his death.

6.  The veteran's death was not the result of additional 
disability resulting from disease or injury, or aggravation 
of an existing disease or injury, sustained as a result of 
any medical or surgical treatment or examination rendered in 
association with the 1991 terminal VA hospitalization.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate lists the immediate cause of the 
veteran's death as multiple system organ failure due to (or 
as a consequence of) non-occlusive necrotic occlusion with 
gangrene of the small bowel.  The appellant contends that the 
veteran's death resulted from improper VA medical care, 
including the administration of improper medication, during 
the veteran's July 18, 1991 to August 11, 1991 
hospitalization in a VA facility that ended in his death.  An 
exploratory laparotomy had been performed on the 11th of 
August; this surgery disclosed the fatal small bowel 
necrosis.  The appellant testified during her October 1994 
personal hearing at the RO that she had been told that the 
veteran's intestine had "busted" because of the medications 
that he had been given at VA facilities.  See Hearing 
Transcript p. 9.  The appellant's attorney has argued that 
the VA was negligent in its treatment of the veteran by 
allowing the gangrene to set in.

The appellant is seeking VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The Board 
notes that effective October 1, 1997, 38 U.S.C.A. § 1151 was 
amended such that negligence by the VA would generally have 
to be shown for a claimant to obtain compensation under the 
statute.  This amendment, however, does not apply to cases 
filed prior to the effective date of October 1, 1997.  Pub. 
L. No. 104- 204, § 422(a)-(c) (1996).  See Brown v. Gardner, 
115 S. Ct. 552 (1994).  As this claim was filed prior to the 
effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,...  (3) Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

The regulation further provides that compensation is not 
payable for the continuance or natural progress of the 
disease or injury for which surgical treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).  In this case, the 
appellant is seeking DIC benefits under the provisions of 
38 U.S.C.A. § 1151, based on what she believes to have been 
"negligence" (carelessness, lack of proper skill, errors in 
judgment, etc.) on the part of VA doctors in failing to 
diagnose and properly treat the veteran's fatal intestinal 
condition.  Therefore, in order for such benefits to be 
granted, competent evidence must demonstrate a relationship, 
or nexus, between the veteran's death and VA medical 
treatment.

The threshold question with regard to any claim for benefits 
is whether it is well-grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The initial burden is on 
the person who submits a claim to present evidence that it is 
well-grounded.  If such evidence is not submitted, there is 
no VA duty to assist the appellant in developing facts 
pertinent to the claim.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has said 
that the statutory "duty to assist" under 38 U.S.C.A. 
§ 5107(a) does not arise until there is a well-grounded 
claim.  Grivois v. Brown, 6 Vet. App. 136 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  For a claim to be 
well-grounded, there must be more than just an allegation; a 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Thus, while the appellant is not required to show fault or 
negligence in medical treatment in a claim filed prior to 
October 1, 1997, she still has the burden of submitting 
cognizable evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible or 
capable of substantiation, i.e., well-grounded.  That is, the 
appellant must submit competent evidence of additional 
disability or death which came as the result of VA treatment.  
38 U.S.C.A. § 5107(a). 

A rating decision issued by the RO in June 1990 listed the 
veteran's rated non-service-connected medical conditions as 
inactive pulmonary tuberculosis, chronic obstructive 
pulmonary disease (COPD) (100%); generalized anxiety disorder 
and conversion reaction (10%); postoperative degenerative 
disk disease of the lumbar spine (10%); and chronic 
hypertrophic gastritis, duodenal and diverticulum (10%).  He 
was also non-service-connected for hypertension, hemorrhoids 
and exposure to asbestos.  At the time of death there were no 
service connected disorders.

The Board remanded the case, in February 1998, for the 
gathering of medical records and review by medical 
specialists.  As a result, two VA medical opinions were 
issued in July 1999.  Both reviewers stated that they had 
reviewed the claims file and the extensive final 
hospitalization clinical records.  

The reviewing surgeon stated that the veteran was admitted to 
the VA hospital with a diagnosis of COPD and a suspected 
secondary pulmonary infection.  It was recognized in the 
initial admission note that there was a possibility of, and 
symptoms of, gastrointestinal problems.  He noted that the VA 
hospital personnel were concerned about the veteran's 
abdominal status and performed repeated examinations as 
documented in notes in the chart.  Progress notes indicated 
that the veteran would have symptoms and then there would be 
days during which he did not have any evidence of 
gastrointestinal symptoms.  The surgeon stated that the 
veteran's gastrointestinal symptoms were markedly exacerbated 
near the end of his hospital stay and that he was evaluated 
because of acute changes which were suspected to be related 
to an inner abdominal problem.  The veteran was subsequently 
taken to surgery where necrosis of the entire small bowel was 
found, as well as necrosis of a portion of the colon.  The 
necrosis was untreatable; the surgeons closed and the veteran 
died shortly thereafter.

The surgeon opined that the medical care provided by VA 
personnel prior to, and during, the July and August 1991 VA 
hospitalization was proper.  He stated that there was no 
evidence of record that there was any indication that small 
bowel necrosis was clinically apparent prior to August 8, 
1991.  The surgeon opined that the extensive small bowel 
necrosis was the natural progress of the small bowel disease 
and not the result of improper treatment.  The surgeon also 
noted that, regardless of health status, no individual could 
survive the profound changes associated with necrosis of the 
entire small intestine.  He stated that the veteran's peptic 
ulcers, diverticulitis, hiatal hernia and gastroesophageal 
reflux had no bearing on the etiology of the small bowel 
necrosis and that these conditions were insignificant as 
comorbidity in causing the veteran's death since his terminal 
event was related to ischemic necrosis of a large portion of 
the gastrointestinal tract for which there is no known cure.  
Lastly, the surgeon opined that there is no evidence that the 
treatment provided by the VA medical personnel was 
inappropriate or untimely in any way and that the outcome of 
this case could not have been significantly altered by any 
different treatment.

The gastrointestinal specialist stated that, after reviewing 
the hospital records, it was his clinical judgment that the 
medical care provided by the VA personnel was quite 
appropriate and did not in any way hasten or contribute to 
the veteran's demise.  The specialist referred to the 
progress notes which indicated that the veteran did develop 
abdominal complaints during his hospital stay and that he had 
had frequent clinical evaluations at the bedside, as well as 
abdominal examinations; once it became clear that an intra-
abdominal event was taking place, the veteran was immediately 
taken to surgery.  The extensive necrosis of the small bowel 
and part of the colon discovered during the surgery pointed 
to death.  The specialist stated that, in his clinical 
judgment, the treatment given to this veteran for his 
pulmonary condition did not contribute to his development of 
small bowel necrosis.  The necrosis was basically a vascular 
event and one that occurs over a long period of time due to 
the occlusion of the vasculature of the small bowel and 
colon.  The gastroenterologist stated that the thing that can 
be said with a high degree of certainty is that the terminal 
event was the extensive small bowel necrosis and that the 
medical care rendered by the VA personnel and the medications 
and modalities of therapy used for the event precipitating 
his hospitalization did not contribute to the necrosis.

The arguments as expressed by the appellant who apparently 
took some nursing classes during her lifetime, while 
undoubtedly sincere, do not represent competent evidence 
because there is no indication that she completed any medical 
training, or that she has the expertise or diagnostic ability 
to competently link the veteran's VA treatment with his 
unfortunate demise.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  Furthermore, there is no competent medical evidence 
to refute the VA reviewers' expert opinions that small bowel 
and colon necrosis caused the veteran's death, that the 
medications and treatment modalities rendered by VA medical 
personnel did not cause the veteran's necrosis and that the 
veteran would have died imminently regardless of whether or 
not other treatment measures had been employed during the 
last weeks of the veteran's life.  The appellant has supplied 
no competent medical evidence that the care and treatment the 
veteran received at any VA facility had anything to do with 
the cause of the veteran's death or that said care and 
treatment did contribute substantially to the veteran's 
death. 

The Board notes that the applicable regulation does not 
require negligence, fault or accident as a prerequisite to 
the grant of DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151.  See Brown v. Gardner, 115 S. Ct. 552 
(1994).  However, governing criteria applicable to the 
disposition of this appeal still require an evidentiary 
showing that the veteran's death resulted from VA treatment.  
In this case, the appellant has provided no competent medical 
evidence, and in fact, nothing other than the expression of 
her opinions contained in her written statements and her 
testimony, and the written statements of her representative, 
to establish that the veteran's death was caused by the 
treatment he received during his final hospitalization at a 
VA medical facility.  There is no competent medical evidence 
of record to contradict the July 1999 expert medical opinions 
that the cause of death was a vascular event that took place 
over a long period of time with resultant small bowel 
necrosis or that the medical treatment received by the 
veteran from VA was not related to the cause of his death.

Based on the evidence of record, the Board finds that there 
was no additional disability due to VA treatment that was a 
significant factor in the events leading to death.  The fact 
that the veteran developed fatal intestinal necrosis has not 
been shown to be due to any treatment he was afforded by VA.  
The development of ischemic necrosis of the small bowel and 
part of the colon has not been causally related to any aspect 
of the veteran's treatment by VA prior to the date of his 
death in August 1991.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim of entitlement to service 
connection for dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151 on the merits, while the Board 
has concluded that the claim is not well-grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the [appellant] solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Where a claim is not well-grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its June 1995 rating decision and in its 
October 1999 Supplemental Statement of the Case (SSOC) in 
which the appellant was informed that the medical evidence of 
record was negative for any clinical evidence that the 
veteran's demise was due to any aspect of VA medical 
treatment.  Thus, the Board concludes that the notice 
required in Robinette has been satisfied.  

Moreover, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
appellant's claim "plausible."  Simply stated, there is 
absolutely no evidence whatsoever, other than the appellant's 
uncorroborated allegations, to show that her claim is at 
least "plausible...or capable of substantiation" within the 
meaning of 38 U.S.C.A. § 5107(a).  See e.g., Black v. Brown, 
10 Vet. App. 279, 284 (1997).  The Court has been quite clear 
in holding that, lay hypothesizing, particularly in the 
absence of any supporting medical evidence, is to be avoided 
and cannot constitute competent evidence in support of a 
claim.  Hyder v. Derwinski, 1 Vet. App. 221, 224 (1991).  
Since the appellant has not satisfied her burden of 
submitting evidence sufficient to show that her claim is 
well-grounded, VA is under no duty to assist her in 
developing the facts pertinent to her claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  Furthermore, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would well-ground the appellant's claim for DIC 
benefits.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

Lastly, as the evidence needed to well-ground this claim is 
essentially similar to that needed to allow the claim, the 
appellant has been informed as to what is needed.  Thus there 
is prejudice in the Board entering a decision on the subissue 
of whether the claim was well-grounded.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that her claim is plausible, that is, she has failed 
to present medical evidence that links the veteran's death to 
any aspect of his medical treatment at any VA medical 
facility prior to his date of death, the claim for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
must be denied as not well-grounded.  Dean v. Brown, 8 Vet. 
App. 449 (1995).


ORDER

The appellant's claim for DIC benefits pursuant to 
38 U.S.C.A. § 1151 is denied on the basis that it is not well 
grounded. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

